On the Court’s own motion, it is,
Ordered that the unpublished decision and order of this Court dated April 24, 1995, in the above-entitled case, is recalled and vacated, and the following decision and order is substituted therefor:
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered April 8, 1992, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s contention that the court improperly admitted into evidence testimony of uncharged crimes is without merit. Under the circumstances of this case, the evidence was admissible to show motive (see, People v Alvino, 71 NY2d 233; People v Clark, 167 AD2d 552), and the court properly concluded that the probative value of this evidence outweighed its prejudicial effect (see, People v Ventimiglia, 52 NY2d 350).
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Thompson, J. P., Santucci, Joy and Friedmann, JJ., concur.